The questions reserved were decided orally, and the following order directed to be certified to the Court below.
“ This cause having been argued by H. K. Clarke, Esq., of counsel for complainant, and Mr. Campbell and Mr. Yan Arman, for defendant, and fully considered : it is ordered, that it be certified to the Circuit Court for the County of Calhoun, in Chancery, that the fourth, fifth, and sixth questions reserved, should be answered in the negative; and that the first and third questions should be answered in the affirmative.”
Present and concurring, Pratt, P. J., Douglass, Martin, Bacon, and Willson, J. J.
Note. — The answer to the other questions, disposing fully of the ease, the second question reserved, was not considered.